DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending and under examination in this Office action. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/709,063 and 16/437,734, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Applications No. 16/709,063 and 16/437,734, fail to describe presently claimed antigen, comprising: a fusion peptide having a first peptide which comprises a receptor binding domain of a pathogen, and a second peptide wherein the fusion peptide is conjugable with a virus particle, claimed SEQ ID NOs and coronavirus is chosen from the group consisting of SARS-CoV-1 and SARS-CoV-2. Thus, the present claims are given priority to the date of filing of the present Application and that is April 21, 2020, which is the filing date of the 16/919,943 Application providing written description support for present claims.

	Specification Objections
     	Applicant specification in paragraph [0001] states that this Application is a continuation in part of the US patent application 16/709,063 filed December 10, 2019 and a continuation application of US patent application 16/437,734 filed on June 11, 2019. As noted above, the present application does not qualify as a continuation in part application because US patent application 16/709,063 filed December 10, 2019 and a continuation application of US patent application 16/437,734 filed on June 11, 2019 fail to disclose the presently claimed subject matter. Applicant should amend the specification to correct the cross-reference section.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2021; 6/30/2021; 1/19/2022; 3/16/2022; 3/17/2022; 4/25/2022 and 5/10/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 20 recite: “A virus-antigen conjugate, comprising a virus and at least one antigen, wherein the at least one antigen comprises a fusion peptide having a first peptide which comprises a receptor binding domain of a pathogen, and a second peptide wherein the fusion peptide is conjugable with the virus.” 
The recitation of “conjugable” is indefinite because the metes and bound of the phrase cannot be determined. The Examiner cannot determine what are the requirements of the second peptide to be conjugable to the virus particle. Correction and/or explanation is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595) in view of He et al. (Biochemical and Biophysical Research Communications, 2004, p. 773-781).
Mallajosyula et al. discloses a composition comprising first antigen comprising an influenza hemagglutinin antigen (HA); and a carrier comprising a virus particle of Tobacco Mosaic Virus (TMV) antigen having surface lysine residues, wherein the HA protein and the TMV are associated together by N-terminal lysine residue on TMV (see Materials and Methods and Figure 2, and particularly Results on pages 587-589). 
Regarding present claims 18 and 19. Mallajosyula et al. discloses a composition comprising Tobacco Mosaic Virus (TMV) antigen comprising N-terminal lysine residue (see Conjugation and Vaccine Preparation on page 592).
Mallajosyula et al. discloses chemically modifying surface-exposed lysine residues on the virus to facilitate amine-targeted conjugation of the protein (see Results on page 587).
Mallajosyula et al. does not teach second antigen being influenza HA other than the first antigen or two or more type B HAs and does not teach SARS-CoV S 1 protein.
He et al. teaches an antigen comprising a recombinant fusion protein containing the ACE-2 receptor binding domain (RBD) of coronavirus SARS-CoV S 1 protein, amino acid residues 318–510, linked to a human IgG1 Fc fragment (see Figure 1, page 774, Materials and Methods and Results). He et al. teaches a hinge portion linking the first and second peptide.
It would have been prima facie obvious for the skilled artisan to modify the Mallajosyula et al. construct and to provide first antigen comprising an influenza hemagglutinin antigen (HA); and a carrier comprising a virus particle of Tobacco Mosaic Virus (TMV) and further comprising second antigen comprising a recombinant fusion protein containing the ACE-2 receptor binding domain (RBD) of coronavirus SARS-CoV S 1 protein linked to a human IgG1 Fc fragment because He et al. teaches that his fusion protein can induce high titer of RBD-speciﬁc antibodies in the immunized rabbits, and rabbit antisera can eﬀectively inhibit binding of S1 protein to ACE-2 and neutralize  SARS-CoV  and SARS pseudovirus, suggesting that the RBD of S protein may be developed as a subunit vaccine for prevention of SARS and because Mallajosyula et al. teach that the Tobacco Mosaic Virus (TMV) carrier helps to generate large quantities of highly effective flu vaccine from an otherwise low potency HA subunit protein.
Regarding claims 3 and 12. It would have been prima facie obvious for the skilled artisan to modify the Mallajosyula et al. construct and to provide a multivalent construct comprising another influenza hemagglutinin antigen (HA) because Mallajosyula et al. discloses HA-HA self multiconjugate. 
Regarding claims 9 and 21. The skilled artisan would have expected 90% initial antigen integrity because Mallajosyula et al. discloses that TMV carrier adjuvant is not cold-storage dependant (see page 591).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Claims 14, 16, 17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595) in view of He et al. (Biochemical and Biophysical Research Communications, 2004, p. 773-781) as applied to claims 1, 11 and 20 and further in view of Gambotto et al. (US Patent 11,213,482), Gambotto et al. (US Patent Application Publication 2022/0087930), and Tan et al. (US Patent 11,078,250).
Mallajosyula et al.  and He et al. teach the claimed invention as discussed above. They do not teach present SEQ ID NO: 2, 3 or 8. 
Gambotto et al. (US Patent 11,213,482) teaches a SARS-CoV-2 subunit vaccine comprising amino acid sequence identical with present SEQ ID NO: 8 (see SEQ ID NO: 2 and sequence alignment below).

  Query Match             100.0%;  Score 1473;  DB 4;  Length 663;
  Best Local Similarity   100.0%;  
  Matches  273;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVQPTESIVRFPNITNLCPFGEVFNATRFASVYAWNRKRISNCVADYSVLYNSASFSTFK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        319 RVQPTESIVRFPNITNLCPFGEVFNATRFASVYAWNRKRISNCVADYSVLYNSASFSTFK 378

Qy         61 CYGVSPTKLNDLCFTNVYADSFVIRGDEVRQIAPGQTGKIADYNYKLPDDFTGCVIAWNS 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        379 CYGVSPTKLNDLCFTNVYADSFVIRGDEVRQIAPGQTGKIADYNYKLPDDFTGCVIAWNS 438

Qy        121 NNLDSKVGGNYNYLYRLFRKSNLKPFERDISTEIYQAGSTPCNGVEGFNCYFPLQSYGFQ 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        439 NNLDSKVGGNYNYLYRLFRKSNLKPFERDISTEIYQAGSTPCNGVEGFNCYFPLQSYGFQ 498

Qy        181 PTNGVGYQPYRVVVLSFELLHAPATVCGPKKSTNLVKNKCVNFNFNGLTGTGVLTESNKK 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        499 PTNGVGYQPYRVVVLSFELLHAPATVCGPKKSTNLVKNKCVNFNFNGLTGTGVLTESNKK 558

Qy        241 FLPFQQFGRDIADTTDAVRDPQTLEILDITPCS 273
              |||||||||||||||||||||||||||||||||
Db        559 FLPFQQFGRDIADTTDAVRDPQTLEILDITPCS 591




Gambotto et al. (US Patent Application Publication 2022/0087930) teaches SARS-CoV-2 subunit vaccine comprising amino acid sequence identical with present SEQ ID NO: 2 (see SEQ ID NO: 2 and sequence alignment below).
   Query Match             100.0%;  Score 1625;  DB 8;  Length 663;
  Best Local Similarity   100.0%;  
  Matches  302;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NITNLCPFGEVFNATRFASVYAWNRKRISNCVADYSVLYNSASFSTFKCYGVSPTKLNDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        331 NITNLCPFGEVFNATRFASVYAWNRKRISNCVADYSVLYNSASFSTFKCYGVSPTKLNDL 390

Qy         61 CFTNVYADSFVIRGDEVRQIAPGQTGKIADYNYKLPDDFTGCVIAWNSNNLDSKVGGNYN 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        391 CFTNVYADSFVIRGDEVRQIAPGQTGKIADYNYKLPDDFTGCVIAWNSNNLDSKVGGNYN 450

Qy        121 YLYRLFRKSNLKPFERDISTEIYQAGSTPCNGVEGFNCYFPLQSYGFQPTNGVGYQPYRV 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        451 YLYRLFRKSNLKPFERDISTEIYQAGSTPCNGVEGFNCYFPLQSYGFQPTNGVGYQPYRV 510

Qy        181 VVLSFELLHAPATVCGPKKSTNLVKNKCVNFNFNGLTGTGVLTESNKKFLPFQQFGRDIA 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        511 VVLSFELLHAPATVCGPKKSTNLVKNKCVNFNFNGLTGTGVLTESNKKFLPFQQFGRDIA 570

Qy        241 DTTDAVRDPQTLEILDITPCSFGGVSVITPGTNTSNQVAVLYQDVNCTEVPVAIHADQLT 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        571 DTTDAVRDPQTLEILDITPCSFGGVSVITPGTNTSNQVAVLYQDVNCTEVPVAIHADQLT 630

Qy        301 PT 302
              ||
Db        631 PT 632

	Tan et al. teaches a hinge portion identical with present SEQ ID NO: 3 (see SEQ ID NO: 5 and sequence alignment below). Tan et al. teaches that the hinge region of SEQ ID NO: 3 has been used to be fused with other active proteins or polypeptides to extend the in-vivo half-life period, thereby reducing medication frequency and improving dependence and tolerance of a patient on drug treatment (see columns 3 and 4).


  Query Match             100.0%;  Score 102;  DB 4;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VEPKSCDKTHTCPPCP 16
              ||||||||||||||||
Db          1 VEPKSCDKTHTCPPCP 16
It would have been prima facie obvious for the skilled artisan to provide the construct comprising He’s and Mallajosyula et al. antigen and further comprising Gambotto et al. (US Patent 11,213,482) a SARS-CoV-2 subunit vaccine comprising present SEQ ID NO: 8 or Gambotto et al. (US Patent Application Publication 2022/0087930) SARS-CoV-2 subunit vaccine comprising amino acid sequence identical with present SEQ ID NO: 2, because Gambotto teaches that the spike protein of SARS-CoV-2 generates protective immune responses against SARS-CoV-2 infection.
	It would have been prima facie obvious for the skilled artisan to provide the construct comprising He’s antigen and further comprising Tan et al. hinge portion identical with present SEQ ID NO: 3 because Tan et al. teaches that the hinge region of SEQ ID NO: 3 has been used to be fused with other active proteins or polypeptides to extend the in-vivo half-life period, thereby reducing medication frequency and improving dependence and tolerance of a patient on drug treatment (see columns 3 and 4).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/919,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A multivalent vaccine, comprising: a first antigen comprising an influenza hemagglutinin antigen (HA); a second antigen; and a carrier comprising a virus particle having surface lysine residues; wherein the second antigen is SARS-CoV-1 or SARS-CoV-2 and the claims of the copending Application No. 16/919,943 are drawn to an antigen, comprising: a fusion peptide having a first peptide which comprises a receptor binding domain of a pathogen, and a second peptide wherein the fusion peptide is conjugable with a virus particle, wherein the pathogen is SARS-CoV-1 or SARS-CoV-2
The present claims and the claims of the copending Application are drawn to similar constructs comprising overlapping components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648